

117 HR 5149 IH: Ensuring Access to General Surgery Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5149IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Bera (for himself, Mr. Bucshon, Mr. Peters, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act with respect to the designation of general surgery shortage areas, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Access to General Surgery Act of 2021.2.FindingsCongress finds the following:(1)According to the Bureau of Health Workforce, the United States faces a shortage of physicians.(2)A 2020 report released by the Association of American Medical Colleges projects shortages in all surgical specialties of between 17,100 and 28,700 surgeons by 2033.(3)A 2020 report prepared by the Health Resources and Services Administration for the Committee on Appropriations of the Senate found a maldistribution of general surgeons nationwide, with only enough general surgeons to meet 69 percent of the demand for care in rural areas and 75 percent of the demand for care in suburban areas.(4)The 2020 report prepared by the Health Resources and Services Administration also found that although the supply of general surgeons is projected to increase slightly by 2030, rural and suburban areas will still not have enough general surgeons to meet the demand for care in those areas.(5)In order to accurately prepare for future physician workforce demands, comprehensive, impartial research and high-quality data are needed to inform dynamic projections of physician workforce needs.(6)A variety of factors, including health outcomes, utilization trends, growing and aging populations, and delivery system changes, influence workforce needs and should be considered as part of flexible projections of workforce needs.(7)Given the particularly acute needs in many rural and other surgical workforce shortage areas, additional efforts to assess the adequacy of the current general surgeon workforce are necessary.3.Study on designation of general surgical health professional shortage areasPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:XIIIGeneral Surgery Shortage Areas340J.Designation of general surgery shortage areas(a)General surgery shortage area definedFor purposes of this section, the term general surgery shortage area means, with respect to an urban, suburban, or rural area in the United States, an area that has a population that is underserved by general surgeons.(b)Study and report(1)StudyThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall conduct a study on the following matters relating to access by underserved populations to general surgeons:(A)Whether current shortage designations, such as the designation of health professional shortage areas under section 332, results in accurate assessments of the adequacy of local general surgeons to address the needs of underserved populations in urban, suburban, or rural areas.(B)Whether another measure of access to general surgeons by underserved populations, such as one based on general surgeons practicing within hospital service areas, would provide more accurate assessments of shortages in the availability of local general surgeons to meet the needs of those populations.(C)Potential methodologies for the designation of general surgery shortage areas, including the methodology described in paragraph (2).(2)Methodology for the designation of areasAmong the methodologies considered under paragraph (1)(C) for the designation of general surgery shortage areas, the Secretary shall analyze the effectiveness and accuracy of the following methodology:(A)Development of surgery service areasDevelopment of surgery service areas through the identification of hospitals with surgery services and the identification of populations by zip code areas using Medicare patient origin data.(B)Identification of surgeonsIdentification of all actively practicing general surgeons.(C)Surgeon to population ratiosDevelopment of general surgeon-to-population ratios for each surgery service area.(D)Thresholds(i)In generalDetermination of threshold general surgeon-to-population ratios for the number of general surgeons necessary to treat a population for each of the following levels:(I)Optimal supply of general surgeons.(II)Adequate supply of general surgeons.(III)Shortage of general surgeons.(IV)Critical shortage of general surgeons.(ii)ConsiderationsIn determining the thresholds under clause (i), the Secretary shall consider quantifiable and objective factors such as wait times, health outcomes, ground transportation time to the nearest health care center with a general surgeon, critical access hospitals with surgical capabilities but lacking a general surgeon, and patient acuity.(3)ReportNot later than 1 year after the date of the enactment of this subpart, the Secretary shall submit to Congress a report on the study conducted under this subsection.(4)ConsultationIn conducting the study under paragraph (1), the Secretary shall consult with relevant stakeholders, including medical societies, organizations representing surgical facilities, organizations with expertise in general surgery, and organizations representing patients.(5)Publication of dataThe Secretary shall periodically collect and publish in the Federal Register—(A)data comparing the availability and need of general surgery services in urban, suburban, or rural areas in the United States; and(B)if the Secretary designates one or more general surgery shortage areas under subsection (c), a list of the areas so designated.(c)Designation of general surgery shortage areas(1)Methodology developed through regulationBased on the findings of the report under subsection (b)(3), the Secretary may establish, through notice and comment rulemaking, a methodology for the designation of general surgery shortage areas under this section.(2)RequirementsIf the Secretary elects to develop methodology under paragraph (1), the following shall apply:(A)Using the methodology established under paragraph (1) and taking into consideration the data referred to in subsection (b)(5), the Secretary shall—(i)designate general surgery shortage areas in the United States;(ii)publish a descriptive list of the areas; and(iii)review annually, and, as necessary, revise such designations.(B)The Secretary shall follow similar procedures with respect to notice to appropriate parties, opportunities for comment, dissemination of information, and reports to Congress in designating general surgery shortage areas under this section as those that apply to the designation of health professional shortage areas under section 332.(C)In designating general surgery shortage areas under this subsection, the Secretary shall consult with relevant stakeholders, including medical societies, organizations representing surgical facilities, organizations with expertise in general surgery, and organizations representing patients..